UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 15-7513


SAMUEL LAMONT WHITNER,

                      Plaintiff – Appellant,

          v.

DIVISION OF APPELLATE DEFENSE, THE; OFFICE OF THE ATTORNEY
GENERAL OF SOUTH CAROLINA,

                      Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Greenville.   Cameron McGowan Currie, Senior
District Judge. (6:15-cv-01779-CMC)


Submitted:   February 23, 2016            Decided:   February 25, 2016


Before MOTZ and GREGORY, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Samuel Lamont Whitner, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Samuel Lamont Whitner appeals the district court’s order

denying relief on his 42 U.S.C. § 1983 (2012) complaint.                                   The

district court referred this case to a magistrate judge pursuant

to   28   U.S.C.       § 636(b)(1)(B)         (2012).          The   magistrate          judge

recommended      that     relief       be    denied     and    advised     Whitner        that

failure    to    file     timely       specific     written      objections         to    this

recommendation could waive appellate review of a district court

order based upon the recommendation.

      The timely filing of specific objections to a magistrate

judge’s recommendation is necessary to preserve appellate review

of the substance of that recommendation when the parties have

been warned of the consequences of noncompliance.                              Wright v.

Collins,    766 F.2d 841,    845-46      (4th       Cir.   1985);    see        also

Thomas v.       Arn,     474 U.S. 140       (1985).        Whitner      has     waived

appellate review by failing to file objections after receiving

proper    notice.         Accordingly,        we    affirm     the   judgment        of    the

district court.

      We dispense with oral argument because the facts and legal

contentions      are     adequately         presented     in   the   materials        before

this court and argument would not aid the decisional process.



                                                                                    AFFIRMED



                                              2